DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
1.	This office action is in response to applicant's Arguments/Remarks filed 03/09/2022. Claims 1-14 and are pending. 

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 2-3 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

3	Applicant's arguments with respect to claim(s) 1, 4-7 and 10-14 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that 1) “Banerjea discloses a device with a WLAN transmitter and a Bluetooth transmitter. Of note, Banerjea does not disclose a single transceiver transmitting on two different bands, as is required by claim 1… Banerjea fails to disclose at least "a transceiver configured to transmit data on a first carrier and a second carrier". However, the examiner respectfully disagrees. A transceiver is not necessarily to have only one transmitter. A transceiver can include /integrate two or multiple transmitters/receivers for supporting a different carriers/ frequency bands. Furthermore, Banerjea clearly discloses a transceiver configured to transmit data on a first carrier and a second carrier (paragraph 0006, “…a mobile wireless standard (MWS) transceiver configured to communicate signals in an LTE frequency band and a WLAN transceiver”).  
Applicant also argues that “Banerjea fails to disclose the selection of an antenna operation mode for each of the first carrier and the second carrier, as is required by claim 1. In support of this argument, Appellant states that “"an operation mode determination circuit configured to select an active antenna operation mode . . . wherein the antenna operation mode is an antenna beam radiation direction or an antenna beam radiation width"”. 2) the combination of the Banerjea and Asplund is improper because the problems solved by the cited references are not only different from one another, they are different from the problems solved by the present application. 3) The combination of Banerjea and Asplund is best explained by hindsight reasoning. 4) Asplund teaches away from selection of an antenna setting based on throughput and thus cannot be used to modify Banerjea as in the rejection of claim 1.  The examiner respectfully disagrees.  
Banerjea discloses “…A coexistence arbiter logic 130 selects which transceiver(s) 110, 120 should be connected to the antennas based, at least in part on an operating mode of the transceivers…a transmitter can provide improved transmit performance using high power transmission, beamforming, and/or multiple input multiple output (MIMO) transmission.” (paragraph 0020). Banerjea discloses “…connecting the selected transceiver(s) to the antenna, such that the selected transceiver(s) is enabled to communicate on the antenna and any transceiver(s) not selected is not able to communicate on the antenna” (abstract and paragraphs 0004-0005). Banerjea also discloses “… When only LTE, or WLAN, or BT are transmitting or receiving, the active transceiver is connected to both antennas and MIMO or beamforming (Tx) or MRC (Rx) is used.” (paragraph 0029). Since Banerjea teaches a coexistence arbiter logic 130(i.e.,  an operation mode determination circuit) selects which transceiver(s) 110, 120 should be connected to the antennas based, at least in part on an operating mode of the transceivers and “the active transceiver is connected to both antennas beamforming (Tx) or MRC (Rx) is used, It would have been obvious to one of the ordinary skill in the art to recognize that the operation mode determination circuit configured to select an active antenna operation mode based on the antenna beam radiation direction.
Nevertheless, Asplund discloses detailed operating characteristic of an antenna operation mode is an antenna beam radiation direction or an antenna beam radiation width (figure 1C, antennas 12;  paragraph 0021 “…antennas dictates the width of a radiation pattern”),  which would have been obvious to one ordinary skill in the art at the time invention was made to incorporate the operating characteristic of the antenna to have particular detail characteristic of the antenna of Asplund for a  better antenna gains (Asplund, paragraph 0046). In wireless communication system, the antenna beam radiation pattern is known. Thus, One having ordinary skill in the art would incorporate/utilize the detailed an antenna beam radiation in receiver device of Asplund in to the receiver of Banerjea for a better antenna gains. In response to applicant’s argument that the combination teachings of the cited references is based on hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Asplund clearly teaches selection of an antenna setting based on throughput (paragraphs 0023 and 0041). Therefore, the combination of Banerjea and Asplund is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-6 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “…controlling the transceiver to transmit a first signal on the first carrier according to a plurality of antenna operation modes; controlling the transmitter to transmit a second signal on the second carrier according to a plurality of antenna operation modes; receiving transmissions representing a throughput of the first signal according to the plurality of operational modes and a throughout of the second signal according to the plurality of operational modes; and selecting as the active antenna operation mode an antenna operation mode having a greatest combined throughput of the first signal and of the second signal” (emphasis added). Applicant cited paragraphs 0079-0084 and 0096-0097 of specification as support to the limitation of “…receiving transmissions representing a throughput of the first signal according to the plurality of operational modes” and paragraphs 0109-0110 of specification as support to the limitation of “..a throughout of the second signal according to the plurality of operational modes; and selecting as the active antenna operation mode an antenna operation mode having a greatest combined throughput of the first signal and of the second signal”. However, while paragraphs 0079-0084, 0096-0097 and 0109-110 of specification supports for “…receiving transmissions representing a throughput of the first signal …and a throughout of the second signal”, there is no support for this limitation of “…receiving transmissions representing a throughput of the first signal according to the plurality of operational modes and a throughout of the second signal according to the plurality of operational modes”, as stated by applicant. For example, paragraphs 0109-0110 recites that “…an operation mode determination circuit of the radio communication device may determine an active antenna operation mode based on information of the first carrier and information of the second carrier” … The information of the first carrier may include or may be at least one of … an indicator indicating a throughput using the first carrier…The information of the second carrier may include or may be at least one of …an indicator indicating a throughput using the second carrier”. But, there is no description that selecting as the active antenna operation mode an antenna operation mode having a greatest combined throughput. Therefore, the written description requirement is not adequately met.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-6, 9 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banerjea et al (U.S. Patent Pub. # US 2013/0072135 A1) in view of Asplund et al (U.S. Patent Pub. # US 2013/0170572 A1).
Regarding claim 1, Banerjea et al discloses radio communication device (figures 1-2, a mobile communications device ) comprising: a transceiver configured to transmit data on a first carrier and a second carrier (figures 2, chip 210; paragraphs 0025-0026 and 0034); an operation mode determination circuit (figure 2, a coexistence arbiter logic 230) configured to select an active antenna operation mode (paragraphs 0006, 0024-0025 and 0032, “…a coexistence arbiter logic configured to select the first transceiver or the second transceiver for connection to the antenna, based, at least in part, on an operating mode of the first transceiver and the second transceiver.”); and an antenna controller (figure 2,  antenna switching 240) configured to control an antenna to operate in the selected active antenna operation mode, wherein the first carrier is a first radiofrequency band; wherein the second carrier is a second radiofrequency band, different from the first radiofrequency band; Although Banerjea et al does not explicitly disclose transmitting data on the first carrier and the second carrier and selecting the active antenna operation mode based on information of the first carrier and information of the second carrier and wherein the first carrier is a first radiofrequency band; wherein the second carrier is a second radiofrequency band,  different from the first radiofrequency band, Banerjea et al discloses “a coexistence arbiter logic configured to select the first transceiver or the second transceiver for connection to the antenna, based, at least in part, on an operating mode of the first transceiver and the second transceiver” (paragraphs 0020-0022, 0025, 0027 and 0032). Banerjea et al also discloses “…a first transceiver configured to communicate, on an antenna, signals in a first frequency band and a second transceiver configured to communicate, on the antenna, signals in a second frequency band.” (Figures 1-2, WLAN/BT and LTE; paragraphs 0004-0005 0013, 0016, 0023 and 0032). Since Banerjea et al teaches the operation mode determination circuit (i.e., the  coexistence arbiter logic 230) configured to select the antenna based on the operating mode of the first transceiver and the second transceiver, the first transceiver configured to communicate in a first frequency band and the second transceiver configured to communicate in a second frequency, it would have been obvious to one ordinary skill in the art to use first transceiver and the second transceiver of Banerjea et al as a first carrier and a second carrier because first transceiver and the second transceiver are sending or/and receiving a first carrier and a second carrier (i.e., a first frequency band and a first frequency band); wherein selecting the active antenna operation mode based on information of the first carrier and information of the second carrier comprises: controlling the transceiver to transmit a first signal on the first carrier according to a plurality of antenna operation modes (paragraph 0033 “…selecting the first transceiver for connection to a first antenna and selecting the second transceiver for connection to a second antenna”); controlling the transmitter to transmit a second signal on the second carrier according to a plurality of antenna operation modes (paragraph 0033 “…selecting the first transceiver for connection to a first antenna and selecting the second transceiver for connection to a second antenna”).
 Banerjea et al does not explicitly disclose wherein the antenna operation mode is an antenna beam radiation direction or an antenna beam radiation width;  receiving transmissions representing a throughput of the first signal according to the plurality of operational modes and a throughout of the second signal according to the plurality of operational modes; and selecting as the active antenna operation mode an antenna operation mode having a greatest combined throughput of the first signal and of the second signal.  
Asplund et al discloses an antenna operation mode is an antenna beam radiation direction or an antenna beam radiation width (figure 1C, antennas 12;  paragraph 0021); receiving transmissions representing a throughput of the first signal according to a plurality of operational modes and a throughout of the second signal according to the plurality of operational modes; and selecting as the active antenna operation mode an antenna operation mode having a greatest combined throughput of the first signal and of the second signal (paragraphs 0023 and 0041 “…processor 220 may select the set(s) of antenna weights based on one or more signal quality metrics and the channel variability metrics. In this embodiment, the selection processor 220 may include a quality processor 224 configured to determine one or more signal quality metrics corresponding to one or more transmitted signals, e.g., a signal-to-interference ratio (SIR), a signal-to-noise ratio (SNR), a signal-to-interference plus noise ratio (SINR), and/or a throughput metric.”).
Therefore, it would have been obvious to one ordinary skill in the art at the time invention was made to incorporate an antenna beam radiation direction in transceiver of Asplund et al in to the transceiver of Banerjea et al in order to provide a better antenna gains as taught by Asplund et al (paragraph 0046)

Regarding claim 3, Banerjea et al in view of Asplund et al discloses the apparatus of claim 1. Banerjea et al does not explicitly disclose the radio communication device further comprising: a control data quality determiner configured to determine a throughput of control data transmitted by an antenna of the first carrier; the operation mode determination circuit configured to select the active antenna operation mode based on the first carrier if the throughput of the control data is below a pre-determined threshold.  
Asplund et al discloses a control data quality determiner configured to determine a throughput of control data transmitted by an antenna of the first carrier; the operation mode determination circuit configured to select the active antenna operation mode based on the first carrier if the throughput of the control data is below a pre-determined threshold (paragraphs 0041 and 0044).

Regarding claim 4, Banerjea et al in view of Asplund et al discloses the apparatus of claim 1. Banerjea et al  discloses the operation mode determination circuit configured to select an active antenna operation mode for a first antenna based on information of the a carrier (paragraphs 0020-0022, 0025, 0027 and 0032 ); the operation mode determination circuit configured to select an active antenna operation mode for a second antenna based on information of a second carrier(paragraphs 0020-0022, 0025, 0027 and 0032); the controller configured to control the first antenna to operate in the selected first active antenna operation mode (paragraphs 0025 and 0032); and 3the controller configured to control the second antenna to operate in the determined selected second active antenna operation mode(paragraphs 0025 and 0032).  

Regarding claim 5, Banerjea et al in view of Asplund et al discloses the apparatus of claim 1. Banerjea et al  discloses the operation mode determination circuit configured to select a first active antenna operation mode for a first antenna based on information of a first carrier (paragraphs 0020-0022, 0025 and 0032); the operation mode determination circuit configured to determine select a second active antenna operation mode for a second antenna based on the selected first active antenna operation mode (paragraphs 0020-0022, 0025 and 0032); the controller configured to control the first antenna to operate in the determined selected first active antenna operation mode (paragraphs 0020-0022, 0025 and 0032);; and the controller configured to control the second antenna to operate in the selected second active antenna operation mode(paragraphs 0020-0022, 0025 and 0032).  

Regarding claim 6, Banerjea et al in view of Asplund et al discloses the apparatus of claim 1. Banerjea et al discloses the operation mode determination circuit configured to determine one of the information of the first carrier and the information of the second carrier as a carrier for operation mode selection (paragraphs 0016, 0023 and 0032); and the operation mode determination circuit configured to select the active antenna operation mode based on the information of the selected carrier for operation mode selection (paragraphs 0016, 0023 and 0032).  
         
	 Regarding claim 9, and as applied to the claim 7 above, claim 9 is similar in scope to the claim 3 except in “method" form and thus the rejection to claim 3 hereinabove is also applicable to claim 9.

Regarding claim 12, Banerjea et al in view of Asplund et al discloses the apparatus of claim 1.Banerjea et al  discloses wherein the operation mode determination circuit is configured to select a first antenna operation mode for the first carrier (figure 5, step 510) and a second antenna operation mode for the second carrier (figure 5, step 520); wherein the controller is configured to control the antenna to operate in the first antenna operation mode for the first carrier and to control the antenna to operate in the second antenna operation mode for the second carrier (figure 5, step 540); wherein the first antenna operation mode and the second operation mode are different (paragraphs 0015, 0020, 0024-0026 and 0032, “…A coexistence arbiter logic 130 selects which transceiver(s) 110, 120 should be connected to the antennas based, at least in part on an operating mode of the transceivers (BT/WLAN and LTE)”).  

Regarding claim 13, Banerjea et al in view of Asplund et al discloses the apparatus of claim 1.Banerjea et al discloses wherein the operation mode determination circuit is configured to receive and/or send radiofrequency signals for the first carrier on a first radiofrequency band (figure 1, a first transceiver 110; paragraphs 0019-0020 and 0032), and wherein the operation mode determination circuit is configured to receive and/or send radiofrequency signals for the second carrier on a second radiofrequency band, different from the first radiofrequency band (paragraphs 0004-0005 and 0032) “… a first transceiver configured to communicate, on an antenna, signals in a first frequency band and a second transceiver configured to communicate, on the antenna, signals in a second frequency band.”).  

Regarding claim 14, Banerjea et al in view of Asplund et al discloses the apparatus of claim 13. Banerjea et al discloses wherein a frequency range for the first radiofrequency band and a frequency range for the second radiofrequency band do not overlap (paragraph 0016). 7  

6.	Claims 7, 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banerjea et al (U.S. Patent Pub. # US 2013/0072135 A1).
Regarding claim 7,  Banerjea et al discloses a method for controlling a radio communication device (figures 1-2, a mobile communications device ), the method comprising: selecting an active antenna operation mode based on information of a first carrier and information of a second carrier (figure 5, steps 510-530; paragraphs 0024 and 0032, “…selecting one of the first and second transceivers for connection to the antenna, based, at least in part, on the operating mode of the first and second transceivers”) ; and controlling an antenna to operate in the selected active antenna operation mode (paragraph 0032, “…connecting the selected transceiver to the antenna”).  Although Banerjea et al does not explicitly discloses selecting the active antenna operation mode based on information of a first carrier and information of a second carrier, Banerjea et al discloses “a coexistence arbiter logic configured to select the first transceiver or the second transceiver for connection to the antenna, based, at least in part, on an operating mode of the first transceiver and the second transceiver” (paragraphs 0020-0022, 0025, 0027 and 0032). Banerjea et al also discloses “…a first transceiver configured to communicate, on an antenna, signals in a first frequency band and a second transceiver configured to communicate, on the antenna, signals in a second frequency band.” (Figures 1-2, WLAN/BT and LTE; paragraphs 0004-0005 0013, 0016, 0023 and 0032). Since Banerjea et al teaches the operation mode determination circuit (i.e., the  coexistence arbiter logic 230) configured to select the antenna based on the operating mode of the first transceiver and the second transceiver, the first transceiver configured to communicate in a first frequency band and the second transceiver configured to communicate in a second frequency, it would have been obvious to one ordinary skill in the art to use first transceiver and the second transceiver of Banerjea et al as a first carrier and a second carrier because first transceiver and the second transceiver are sending or/and receiving a first carrier and a second carrier (i.e., a first frequency band and a first frequency band).

          Regarding claim 10, and as applied to the claim 7 above, claim 10 is similar in scope to the claim 4 except in “method" form and thus the rejection to claim 4 hereinabove is also applicable to claim 10.

          Regarding claim 11, and as applied to the claim 7 above, claim 11 is similar in scope to the claim 5 except in “method" form and thus the rejection to claim 5 hereinabove is also applicable to claim 11.

 7.	Claims 2 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banerjea et al (U.S. Patent Pub. # US 2013/0072135 A1) in view of  Asplund et al (U.S. Patent Pub. # US 2013/0170572 A1) further in view of Schmerts (U.S. Patent Pub. # US 2005/0288065 A1).
Regarding claim 2, Banerjea et al in view of Asplund et al discloses the apparatus of claim 1. Banerjea et al in view of Asplund et al does not disclose wherein the information of the first carrier comprises at least one of an indicator indicating a throughput using the first carrier, and wherein the information of the second carrier comprises at least one of an indicator indicating a throughput using the second carrier. 
Schmerts discloses an information of a carrier comprises at least one of an indicator indicating a throughput using the first carrier, and wherein the information of the second carrier comprises at least one of an indicator indicating a throughput using the second carrier (figure 2, data throughput indicator 247; paragraphs 0018-0019).
Therefore, it would have been obvious to one ordinary skill in the art at the time invention was made to incorporate a throughput in transceiver of Schmerts in to the transceiver of Banerjea et al in view of Asplund et al in order to allow the controller of transceiver to easily/accurately determine/diagnosis an optimal throughput value for antenna selection.
         
 	Regarding claim 8, and as applied to the claim 7 above, claim 8 is similar in scope to the claim 2 except in “method" form and thus the rejection to claim 2 hereinabove is also applicable to claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649